EXHIBIT 99.2 All information in the following tables is presented on a basis prepared in accordance with U.S. generally accepted accounting principles (GAAP), unless otherwise indicated. Prior period amounts were revised in the first quarter of 2011 to reflect various changes associated with the Company's reclassification of certain contractual lump sum payments to partners, previously recognized in Other, net, expenses, as either contra Discount revenue or Marketing and promotion expense. Additionally, the tables reflect changes to the Company's segment allocation methodology due to reorganization of certain businesses, such as Enterprise Growth, across its reportable operating segments. (Preliminary) American Express Company Consolidated Statements of Income (Millions) Quarters Ended Nine Months Ended September 30, Percentage September 30, Percentage Inc/(Dec) Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 12 % $ $ 14 % Net card fees 6 4 Travel commissions and fees (1 ) 12 Other commissions and fees 17 14 Other 6 9 Total non-interest revenues 10 13 Interest income Interest and fees on loans (1
